NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 and 12/3/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Amendment to claim 8 has been noted. 35 USC 112f has been withdrawn. 
Amendment to claims 1-2, 6-9, 13-16, and 19-20 have been amendment with objected claim language. 35 USC 103 rejection has been withdrawn. 
	Due to amendment of independent claims 1, 8 and 15, respective dependent claims 4, 11 and 17, 35 USC 103 rejection has been withdrawn. 
Due to amendment of independent claims 1, 8 and 15, respective dependent claims 5, 12 and 18, 35 USC 103 rejection has been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, similarly claims 8 and 15, is amendment with object claim language “…processing the pre-processed image using a first residual block and a pooling laver in the target data model, to extract a high-level semantic feature contained in the pre-processed image; processing the high-level semantic feature using a second residual block and a deconvolution laver in the target data model, to recover a resolution feature of the target object; and identifying the target object in the target region of the to-be-detected object and determining a probability that the target object constitutes an abnormality according to the resolution feature…” The following closest cited prior art of record do not teach this inventive concept alone or in combination:
	Mundy et al (US 2003/0095692) teaches Method And System For Lung Disease Detection - rouping of regions is performed using comparisons of signal and anatomical models using Bayes Factors. In a further embodiment, a method for characterizing tissue in medical images for use in disease diagnosis and detection comprises computing and information object hierarchy of increasing complexity to characterize anatomical tissue. The object hierarchy contains models, or alternatively mathematical representations, based on characteristics of an image acquisition device used in acquiring the images and based on anatomical characteristics of a selected region of interest and a specified disease (0026).
Chefd'hotel et al (US 2017/0169567) teaches SYSTEMS AND METHODS FOR DETECTION OF STRUCTURES AND/OR PATTERNS IN IMAGES - probability map generated represents a presence of each different type of immune cell or other target structure within the input patches. In some embodiments, the cell centroids may be obtained by determining immune cell coordinates using a non-maximum suppression operation (S408), which is a known edge thinning technique that can help to suppress all the gradient values to 0 except the local maxima, which indicates the location with the sharpest change of intensity value (0063-0065).
Beaumont et al (US 9,092,691) teaches System For Computing Quantitative Biomarkers Of Texture Features In Tomographic Images – Abstract: An image processing apparatus for computing a quantitative imaging biomarker (QIB) of disease severity from variations in texture-based features in a tomographic image, the apparatus including a first preprocessing module for normalizing the intensities in the tomographic image; a second identification module for identifying at least one organ of interest in the tomographic image; a third ROI selection module for identifying and selecting a plurality of target ROIs and reference ROIs representative respectively of abnormal and normal pathology in the organ(s) of interest; a fourth ROI assessment module for extracting a plurality of texture-based feature signatures from the target ROIs and the reference ROIs, wherein the feature signatures are generated from distributions of statistical attributes extracted from each ROI; a fifth biomarker assessment module for computing the distance between the target ROI signatures and the reference ROI signatures, wherein the biomarker of disease severity is a function of the distances between the target ROI signatures and the reference ROI signatures.
KIM et al (US 2018/0144209) teach OBJECT RECOGNITION METHOD AND APPARATUS BASED ON WEAKLY SUPERVISED LEARNING – Abstract: Provided are an object recognition method and apparatus which determine an object of interest included in a recognition target image using a trained machine learning model and determine an area in which the object of interest is located in the recognition target image. The object recognition method based on weakly supervised learning, performed by an object recognition apparatus, includes extracting a plurality of feature maps from a training target image given classification results of objects of interest, generating an activation map for each of the objects of interest by accumulating the feature maps, calculating a representative value of each of the objects of interest by aggregating activation values included in a corresponding activation map, determining an error by comparing classification results determined using the representative value of each of the objects of interest with the given classification results and updating a CNN-based object recognition model by back-propagating the error.
Madabhushi et al (US 10,004,471) teach Decision Support For Disease Characterization And Treatment Response With Disease And Peri-disease Radiomics – Abstract: Methods, apparatus, and other embodiments associated with classifying a region of tissue using textural analysis are described. One example apparatus includes an image acquisition logic that acquires an image of a region of tissue demonstrating cancerous pathology, a delineation logic that distinguishes nodule tissue within the image from the background of the image, a perinodular zone logic that defines a perinodular zone based on the nodule, a feature extraction logic that extracts a set of features from the image, a probability logic that computes a probability that the nodule is benign or that the nodule will respond to a treatment, and a classification logic that classifies the nodule tissue based, at least in part, on the set of features or the probability. 
The above closest cited prior art of record do not teach this inventive concept alone or in combination: “…processing the pre-processed image using a first residual block and a pooling laver in the target data model, to extract a high-level semantic feature contained in the pre-processed image; processing the high-level semantic feature using a second residual block and a deconvolution laver in the target data model, to recover a resolution feature of the target object; and identifying the target object in the target region of the to-be-detected object and determining a probability that the target object constitutes an abnormality according to the resolution feature…” 
Claims 1-2, 4-7, 8-9,11-14, and 15-20 are allowed and renumbered as claims 1-18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656